Case 6:19-cv-00053-JDK-JDL Document 41 Filed 04/30/19 Page 1 of 1 PageID #: 327



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 TYSON AND BILLY ARCHITECTS, PC                    §
     Plaintiff                                     §
                                                   §
 vs.                                               §    C.A. NO. 6:19-cv-00053
                                                   §    JURY TRIAL DEMANDED
                                                   §
 KINGDOM PERSPECTIVES, G.P., LTD.                  §
 JIM LAPORTE and JONATHAN PINO                     §
      Defendant                                    §


   ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINE TO SERVE
    THIRD PARTY COMPLAINT AGAINST CHAD ENCHEFF AND C&E GROUP
                    GENERAL CONTRACTORS INC.


        On this the 30th day of April, 2019, came on for consideration the Unopposed

 Motion to extend deadline to serve third party complaint against Chad Encheff and C&E

 Group General Contractors Inc. in the above-styled and numbered cause. The Court, after

 considering said Motion, announced that it was of the opinion that said Motion should be granted.

          It is, therefore, ORDERED, ADJUDGED AND DECREED that Kingdom Perspectives

 is permitted thirty (30) days to effectuate service upon Chad Encheff and C&E Group, Inc. as

 Third Party Defendants in this action and for such other and further relief to which it is justly

 entitled. The deadline for Chad Encheff and C&E Group to be served is May 28, 2019.




       So ORDERED and SIGNED this 30th day of April, 2019.




 ORDER GRANTING UNOPPSED MOTION TO EXTEND DEADLINE TO SERVE THIRD PARTY CONPLAINT AGAINST
 CHAD ENCHEFF AND C&E GROUP GENERAL CONSTRACTORS INC.
 PAGE 1
